Title: Resolution for Introduction of Constitutional Amendment, 31 August 1803
From: Jefferson, Thomas
To: 


          
            
            [August 1803?]
          
          Resolved by the Senate and House of Repr. of the US. two thirds of both houses concurring, that the following amendment to the constitution of the US. be proposed to the legislatures of the several states; which, when ratified by three fourths of the said legislatures shall be valid to all intents & purposes as a part of the sd constitution.
          Louisiana, as ceded by France to the US. is made a part of the US.
        